Citation Nr: 1706471	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 20, 2011 on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June to August 1993, March to July 2003, and August 2005 to November 2006.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In that decision, the RO granted service connection (and a 30 percent evaluation) for PTSD, effective from March 10, 2008, the date of the Veteran's original claim for service connection.

In a subsequent decision of January 2013, the Veteran's previously-assigned 30 percent evaluation for PTSD was increased to 50 percent, effective from December 20, 2011, the date of a VA psychiatric examination.

In a decision of August 2014, the Board, among other things, denied entitlement to an evaluation in excess of 30 percent for PTSD prior to December 20, 2011. That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a March 2015 Order, remanded the Veteran's case to the Board for action consistent with a March 2015 Joint Motion for Partial Remand.

In July 2015, the Board again denied a rating in excess of 30 percent and the Veteran once again appealed to the Court. In a June 2016 Order, the Court remanded the appellant's case to the Board for action consistent with a May 2016 Joint Motion for Remand. 

In a July 2016 decision, the Board again denied a rating in excess of 30 percent for PTSD for the period prior to December 20, 2011. The Board also remanded the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD prior to December 20, 2011 on an extraschedular basis. Specifically, it was requested that the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. The Veteran's claim has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDING OF FACT

Prior to December 20, 2011, the Veteran's PTSD does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

Prior to December 20, 2011, the criteria for an extraschedular rating for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's July 2016 remand directives, the Agency of Original Jurisdiction (AOJ) determined that referral to the Director of Compensation Service was unnecessary, and issued a supplemental statement of the case in December 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's July 2016 remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran seeks extraschedular consideration for his service-connected PTSD for the period prior to December 20, 2011.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

As indicated above, in its July 2016 remand, the Board instructed the AOJ to determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was necessary. In December 2016, the AOJ issued a supplemental statement of the case which found that such referral was unnecessary. 

The Board finds that the evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Thun v. Peake, 22 Vet. App. 111, 118-19 (2008). A comparison of the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The record contains the results of multiple thorough examinations in which the mental health professionals detailed the Veteran's symptomatology (e.g. anxiety, difficulty sleeping, irritability, depressed mood) and resulting functional limitations. Notably, at his April 2008 examination, the Veteran stated that he worked as an interim police chief and worked with someone at his place of employment to control his anger management issues. Also, in a Medical Evaluation Board report dated in May 2011, which was based on a review of medical records and "extended psychiatric interviews with the [Veteran]," it was noted that while the Veteran still worked in law enforcement, he had changed from his previous duties as a narcotics and criminal investigator to working with administrative matters, such as purchasing and scheduling, and overseeing internal investigations and community outreach work. 

The assigned schedular rating of 30 percent prior to December 20, 2011 is based on symptoms and functional limitations expressly contemplated by the schedular criteria. The Veteran has complained that his symptoms result in significant occupational and social impairments, but those symptoms as well as the associated functional impacts were all considered in assigning the 30 percent staged rating for PTSD. Importantly, the Board notes that the 50 percent rating effective December 20, 2011, is not on appeal. Higher schedular ratings were available, but the Board determined the criteria for those ratings had not been met. The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation and those symptoms are expressly contemplated by the relevant schedular criteria.

The Veteran is also service-connected for a right ankle disability (rated 20 percent disabling for the pertinent period), tinnitus (10 percent), and right ankle scar  (noncompensable).
 
The Board acknowledges several recent statements from the Veteran that his PTSD symptoms and ankle disability impacted his law enforcement career and that he ultimately retired from the police force in June 2016. However, for the pertinent period prior to December 20, 2011, the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). The evidence is against finding that the combination of his service-connected disabilities produces a disability level or symptomatology that is not reasonably described by the schedular rating criteria. The service-connected conditions other than PTSD are relatively minor (20 percent, 10 percent, and noncompensable) and there is no indication in the record that they produce any combined effect that is not contemplated by the schedular criteria for rating those conditions for the period prior to December 20, 2011.

Additionally, in Johnson, The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision. In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes. The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits. The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development. There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities. Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an extraschedular rating for PTSD is the only claim on appeal at this time, that is the only disability that must be considered in the extraschedular analysis.

As the degree of actual impairment caused by the Veteran's PTSD prior to December 20, 2011 is adequately compensated for by the 30 percent schedular rating, the Board finds that an extraschedular rating is not warranted. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD prior to December 20, 2011 on an extraschedular basis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


